Exhibit 4.2 FLUSHING FINANCIAL CORPORATION INDENTURE Dated as of , as Trustee SUBORDINATED NOTES Table of Contents Page ARTICLE I DEFINITIONS Section 1.01 Definitions 1 ARTICLE II NOTES Section 2.01 Authentication and Dating; Title and Terms 8 Section 2.02 Forms Generally; Form of Trustees Certificate of Authentication 11 Section 2.03 Form of Note 12 Section 2.04 Execution of Notes 12 Section 2.05 Legends 13 Section 2.06 Global Note 13 Section 2.07 Computation of Interest 15 Section 2.08 Transfer and Exchange 16 Section 2.09 Mutilated, Destroyed, Lost or Stolen Notes 17 Section 2.10 Temporary Notes 18 Section 2.11 Cancellation 18 Section 2.12 CUSIP Numbers 19 ARTICLE III PARTICULAR COVENANTS OF THE CORPORATION Section 3.01 Payment of Principal and Interest 19 Section 3.02 Offices for Notices and Payments, Etc 19 Section 3.03 Appointments to Fill Vacancies in Trustees Office 20 Section 3.04 Provision as to Paying Agent. 20 Section 3.05 Certificate to Trustee 21 Section 3.06 Compliance with Consolidation Provisions 21 Section 3.07 Limitation on Dividends 21 Section 3.08 Payment Upon Resignation or Removal 22 ARTICLE IV LIST OF NOTEHOLDERS AND REPORTS BY THE CORPORATION AND THE TRUSTEE Section 4.01 List of Noteholders 22 Section 4.02 Preservation and Disclosure of Lists 22 Section 4.03 Reports by the Corporation 23 Section 4.04 Reports by the Trustee 24 ARTICLE V REMEDIES OF THE TRUSTEE AND NOTEHOLDERS UPON EVENT OF DEFAULT Section 5.01 Events of Default 24 Section 5.02 Acceleration of Maturity 25 Section 5.03 Payment of Notes on Default; Suit Therefor 25 Section 5.04 Trustee May File Proofs of Claim 26 Section 5.05 Application of Moneys Collected by Trustee 27 Section 5.06 Proceedings by Noteholders 27 Section 5.07 Proceedings by Trustee 28 Section 5.08 Restoration of Rights and Remedies 28 Section 5.09 Remedies Cumulative and Continuing 28 Section 5.10 Direction of Proceedings and Waiver of Defaults by Majority of Noteholders 29 Section 5.11 Notice of Defaults 29 Section 5.12 Undertaking to Pay Costs 30 Section 5.13 Unconditional Right of Security Holders To Receive Principal, Premium and Interest 30 ARTICLE VI CONCERNING THE TRUSTEE Section 6.01 Duties and Responsibilities of Trustee 30 Section 6.02 Reliance on Documents, Opinions, etc 32 Section 6.03 No Responsibility for Recitals, etc 33 Section 6.04 Trustee, Authenticating Agent, Paying Agents, Transfer Agents and Registrar May Own Notes 33 Section 6.05 Moneys to be Held in Trust 33 Section 6.06 Compensation and Expenses of Trustee 33 Section 6.07 Officers Certificate as Evidence 34 Section 6.08 Conflicting Interest of Trustee 34 Section 6.09 Eligibility of Trustee 34 Section 6.10 Resignation or Removal of Trustee 35 Section 6.11 Acceptance by Successor Trustee 36 Section 6.12 Succession by Merger, etc 37 Section 6.13 Limitation on Rights of Trustee as a Creditor 38 Section 6.14 Authenticating Agents 38 ARTICLE VII CONCERNING THE NOTEHOLDERS Section 7.01 Action by Noteholders 39 Section 7.02 Proof of Execution by Noteholders 39 Section 7.03 Who Are Deemed Absolute Owners 39 Section 7.04 Notes Owned by Corporation Deemed Not Outstanding 40 Section 7.05 Revocation of Consents; Future Holders Bound 40 ARTICLE VIII MEETINGS OF NOTEHOLDERS Section 8.01 Purposes of Meetings 40 Section 8.02 Call of Meetings by Trustee 41 Section 8.03 Call of Meetings by Corporation or Noteholders 41 Section 8.04 Qualifications for Voting 41 Section 8.05 Regulations 41 Section 8.06 Voting 42 Section 8.07 Quorum; Actions 42 ARTICLE IX SUPPLEMENTAL INDENTURES Section 9.01 Supplemental Indentures Without Consent of Noteholders 43 Section 9.02 Supplemental Indentures With Consent of Noteholders 44 Section 9.03 Compliance with Trust Indenture Act; Effect of Supplemental Indentures 45 Section 9.04 Notation on Notes 45 Section 9.05 Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee 45 ARTICLE X CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER AND LEASE Section 10.01 Corporation May Consolidate, etc., on Certain Terms 46 Section 10.02 Successor Person to be Substituted for Corporation 46 Section 10.03 Opinion of Counsel to be Given Trustee 47 ARTICLE XI REDEMPTION OF NOTES Section 11.01 Applicability of Article 47 Section 11.02 Election to Redeem; Notice to Trustee 47 Section 11.03 Selection by Trustee of Notes to be Redeemed 47 Section 11.04 Notice of Redemption 48 Section 11.05 Deposit of Redemption Price 48 Section 11.06 Notes Payable on Redemption Date 48 Section 11.07 Notes Redeemed in Part 49 ARTICLE XII SATISFACTION AND DISCHARGE OF INDENTURE Section 12.01 Discharge of Indenture 49 Section 12.02 Deposited Moneys and U.S. Government Obligations to be Held in Trust by Trustee 49 Section 12.03 Paying Agent to Repay Moneys Held 50 Section 12.04 Return of Unclaimed Moneys 50 Section 12.05 Defeasance Upon Deposit of Moneys or U.S. Government Obligations 50 ARTICLE XIII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS Section 13.01 Indenture and Notes Solely Corporate Obligations 51 ARTICLE XIV MISCELLANEOUS PROVISIONS Section 14.01 Successors 51 Section 14.02 Official Acts by Successor Corporation 51 Section 14.03 Surrender of Corporation Powers 51 Section 14.04 Addresses for Notices, etc 52 Section 14.05 Governing Law 52 Section 14.06 Evidence of Compliance with Conditions Precedent 52 Section 14.07 Business Days 52 Section 14.08 Qualification of Indenture 52 Section 14.09 Trust Indenture Act to Control 53 Section 14.10 Table of Contents, Headings, etc 53 Section 14.11 Execution in Counterparts 53 Section 14.12 Separability 53 ARTICLE XV SUBORDINATION OF NOTES Section 15.01 Agreement to Subordinate 53 Section 15.02 Default on Senior Indebtedness 53 Section 15.03 Liquidation; Dissolution; Bankruptcy 54 Section 15.04 Subrogation 55 Section 15.05 Trustee to Effectuate Subordination 56 Section 15.06 Notice by the Corporation 56 Section 15.07 Rights of the Trustee; Holders of Senior Indebtedness 57 Section 15.08 Subordination May Not Be Impaired 57 EXHIBITS Exhibit A Form of Note A-1 Exhibit B Form of Certificate of Officer of the Corporation B-1 Cross Reference Table Showing Reflection of Certain Provisions Required Pursuant to Section 310 through 318(a) of Trust Indenture Act of 1939, as Amended, (Including Cross-References to Provisions of Sections 310 through 318(a) which, Pursuant to
